Case 2:21-cv-00787-KAM-AYS Document 1-2 Filed 02/12/21 Page 1 of 12 PageID #: 6




                        EXHIBIT A
Case 2:21-cv-00787-KAM-AYS Document 1-2 Filed 02/12/21 Page 2 of 12 PageID #: 7




SUPREME COURT OF THE STATE OF NEW YORK                        Index No.:
COUNTY OF NASSAU                                              Date Purchased:
                          X
ARLENE CUTRONE,                                               SUMMONS

                                      Plaintiff,
                                                              Plaintiff designates
               -against-                                      NASSAU COUNTY
                                                              County as place of trial

BJ'S WHOLESALE CLUB HOLDINGS, INC.,
and BJ'S MEMBERSHIP CLUB, INC d/b/a BJ's                      The basis of the venue is:
WHOLESALE CLUB                                                Plaintiff Residence
                                                              818 Palmetto Drive
                                      Defendants.             Franklin Square, NY 11010
                                       X

To the above named defendants:

        YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve a
copy of your answer, or, if the complaint is not served with this summons, to serve a notice of
appearance on the Plaintiffs Attorneys within 20 days after the service of this summons exclusive of
the day of service (or within 30 days after the service is complete if this summons is not personally
delivered to you within the State of New York); and in case of your failure to appear or answer,
judgment will be taken against you by default for the relief demanded herein.

Dated: Garden City, New York
       March 19, 2020                         CHOP         NOCEeNO, LLP.


                                              By:      OLE RAMON, ESQ.
                                              Attorneys for Plaintiff
                                              ARLENE CUTRONE
                                              Address and Telephone Number
                                              100 Quentin Roosevelt Blvd, Suite 107
                                              Garden City, New York 11530
                                              (212) 868-3600
                                              File No.: 1792.ANNR
Defendant's Addresses:
BJ'S WHOLESALE CLUB HOLDINGS, INC. and BJ'S MEMBERSHIP CLUB, INC d/b/a
BJ's WHOLESALE CLUB WHOLESALE CLUB
do C T CORPORATION SYSTEM
28 Liberty St.
New York, NY 10005
Case 2:21-cv-00787-KAM-AYS Document 1-2 Filed 02/12/21 Page 3 of 12 PageID #: 8




SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NASSAU
                             X
ARLENE CUTRONE,

                                       Plaintiff,                      VERIFIED COMPLAINT

                       -against-

THE STOP & SHOP SUPERMARKET COMPANY
LLC. d/b/a STOP & SHOP,

                                       Defendant.

                                           X



       ARLENE CUTRONE, by her attorneys CHOPRA & NOCERINO, LLP, complaining of

the defendants herein, respectfully shows to this court and alleges as follows:


    1. That at all of the times hereinafter alleged, ARLENE CUTRONE, was a resident of the

County of Nassau, City and State of New York.



    2. That on July 3, 2018, and at all the times hereinafter alleged, and upon information and belief,

the defendant, BJ'S WHOLESALE CLUB HOLDINGS, INC., was and still is a foreign

corporation authorized to do business under and by virtue of the laws of the State of New York.



    3. That on July 3, 2018, and at all the times hereinafter alleged, and upon information and belief,

the defendant, BJ'S WHOLESALE CLUB HOLDINGS, INC., was and still is a domestic

corporation authorized to do business under and by virtue of the laws of the State of New York.
Case 2:21-cv-00787-KAM-AYS Document 1-2 Filed 02/12/21 Page 4 of 12 PageID #: 9




   4. That on July 3, 2018, and at all of the times hereinafter mentioned, and upon information and

belief, the defendant, BJ'S WHOLESALE CLUB HOLDINGS, INC., maintained a principal place

of business in the County of Nassau and State of New York.



   5. That on July 3, 2018, and at all the times hereinafter alleged, and upon information and belief,

the defendant, BJ'S WHOLESALE CLUB HOLDINGS, INC., was a company organized and

existing under and by virtue of the laws of the State of New York.



   6. That on July 3, 2018, and at all of the times hereinafter mentioned, and upon information and

belief, the defendant, BJ'S WHOLESALE CLUB HOLDINGS, INC , controlled the premises

known as BJ's Wholesale Club located at 711 Stewart Avenue, Garden City, NY 11530 in the County

of Nassau, State of New York.



   7. That on July 3, 2018, and at all of the times hereinafter mentioned, and upon information and

belief, the defendant, BJ'S WHOLESALE CLUB HOLDINGS, INC., managed the premises

known as BJ's Wholesale Club located at 711 Stewart Avenue, Garden City, NY 11530 in the County

of Nassau, State of New York.



    8. That on July 3, 2018, and at all of the times hereinafter mentioned, and upon information and

belief, the defendant, BJ'S WHOLESALE CLUB HOLDINGS, INC., operated the premises

known as BJ's Wholesale Club located at 711 Stewart Avenue, Garden City, NY 11530 in the County

of Nassau, State of New York.
Case 2:21-cv-00787-KAM-AYS Document 1-2 Filed 02/12/21 Page 5 of 12 PageID #: 10




    9. That on July 3, 2018, and at all of the times hereinafter mentioned, and upon information and

 belief, the defendant, BJ'S WHOLESALE CLUB HOLDINGS, INC., maintained the premises

 known as BJ's Wholesale Club located at 711 Stewart Avenue, Garden City, NY 11530 in the County

 of Nassau, State of New York.



    10. That on July 3, 2018, and at all of the times hereinafter mentioned, and upon information and

 belief, the defendant, BJ'S WHOLESALE CLUB HOLDINGS, INC, owned the premises known

 as BJ's Wholesale Club located at 711 Stewart Avenue, Garden City, NY 11530 in the County of

 Nassau, State of New York.



    11. That on July 3, 2018, and at all of the times hereinafter mentioned, and upon information and

 belief, the defendant, BJ'S WHOLESALE CLUB HOLDINGS, INC., leased the premises known

 as BJ's Wholesale Club located at 711 Stewart Avenue, Garden City, NY 11530 in the County of

 Nassau, State of New York.



    12. That on July 3, 2018, and at all the times hereinafter alleged, and upon information and belief,

 the defendant, BJ'S MEMBERSHIP CLUB, INC d/b/a BJ's WHOLESALE CLUB , was and

 still is a foreign corporation authorized to do business under and by virtue of the laws of the State of

 New York.



     13. That on July 3, 2018, and at all the times hereinafter alleged, and upon information and belief,

 the defendant, BJ'S MEMBERSHIP CLUB, INC d/b/a BJ's WHOLESALE CLUB , was and
Case 2:21-cv-00787-KAM-AYS Document 1-2 Filed 02/12/21 Page 6 of 12 PageID #: 11




 still is a domestic corporation authorized to do business under and by virtue of the laws of the State

 of New York.



    14. That on July 3, 2018, and at all of the times hereinafter mentioned, and upon information and

 belief, the defendant, BJ'S MEMBERSHIP CLUB, INC d/b/a BJ's WHOLESALE CLUB ,

 maintained a principal place of business in the County of Nassau and State of New York.



    15. That on July 3, 2018, and at all the times hereinafter alleged, and upon information and belief;

 the defendant, BJ'S MEMBERSHIP CLUB, INC d/b/a BJ's WHOLESALE CLUB, was a

 company organized and existing under and by virtue of the laws of the State of New York.



    16. That on July 3, 2018, and at all of the times hereinafter mentioned, and upon information and

 belief, the defendant, BJ'S MEMBERSHIP CLUB, INC d/b/a BJ's WHOLESALE CLUB,

 controlled the premises known as BJ's Wholesale Club located at 711 Stewart Avenue, Garden City,

 NY 11530 in the County of Nassau, State of New York.



    17. That on July 3, 2018, and at all of the times hereinafter mentioned, and upon information and

 belief, the defendant, BJ'S MEMBERSHIP CLUB, INC d/b/a BJ's WHOLESALE CLUB,

 managed the premises known as BJ's Wholesale Club located at 711 Stewart Avenue, Garden City,

 NY 11530 in the County of Nassau, State of New York.



     18. That on July 3, 2018, and at all of the times hereinafter mentioned, and upon information and

 belief, the defendant, BJ'S MEMBERSHIP CLUB, INC d/b/a BJ's WHOLESALE CLUB,
Case 2:21-cv-00787-KAM-AYS Document 1-2 Filed 02/12/21 Page 7 of 12 PageID #: 12




 operated the premises known as BJ's Wholesale Club located at 711 Stewart Avenue, Garden City,

 NY 11530 in the County of Nassau, State of New York.



    19. That on July 3, 2018, and at all of the times hereinafter mentioned, and upon information and

 belief, the defendant, BJ'S MEMBERSHIP CLUB, INC d/b/a BJ's WHOLESALE CLUB,

 maintained the premises known as BJ's Wholesale Club located at 711 Stewart Avenue, Garden City,

 NY 11530 in the County of Nassau, State of New York.



    20. That on July 3, 2018, and at all of the times hereinafter mentioned, and upon information and

 belief, the defendant, BJ'S MEMBERSHIP CLUB, INC d/b/a BJ's WHOLESALE CLUB ,

 owned the premises known as BJ's Wholesale Club located at 711 Stewart Avenue, Garden City, NY

 11530 in the County of Nassau, State of New York.



    21. That on July 3, 2018, and at all of the times hereinafter mentioned, and upon information and

 belief, the defendant, BJ'S MEMBERSHIP CLUB, INC d/b/a BJ's WHOLESALE CLUB ,

 leased the premises known as BJ's Wholesale Club located at 711 Stewart Avenue, Garden City, NY

 11530 in the County of Nassau, State of New York.



    22. That on or about July 3, 2018, the plaintiff, ARLENE CUTRONE, was on the aforesaid

 premises.



    23. That on or about July 3, 2018, while the plaintiff, ARLENE CUTRONE, was on the

 aforesaid premises, she was caused to be injured when an employee operating machinery lowered a
Case 2:21-cv-00787-KAM-AYS Document 1-2 Filed 02/12/21 Page 8 of 12 PageID #: 13




 pallet, dropped a pallet, and/or improperly operated machinery holding a pallet containing

 watermelons onto plaintiff's foot causing severe and permanent injuries.


    24. That the aforesaid accident and the injuries resulting therefrom were due solely and wholly as

 a result of the careless and negligent manner in that the defendants owned, operated, maintained,

 managed, leased and controlled the aforesaid premises , without the plaintiff in any way contributing

 thereto.


     25. That defendants were negligent in entrusting the defendant operator to use the machinery on

 the date of accident despite having actual or constructive notice of the defendant operators propensity

 to cause harm while using said equipment.


     26. That defendants were negligent in failing to conduct proper screening and inspections of their

 employees life history, work related activities, licenses and criminal background prior to permitting

 the said individual to operate machinery within the premise.


     27. That defendants were negligent in failing to train, supervise and hire adequate competent help.


     28. That defendants negligently caused and created the subject accident by failing to take

 foreseeable and reasonable preventative measures to avoid the said occurrence.


     29. That defendants were negligent in failing to provide a safe work area, inspect machinery,

 inspect pallets, and ensure pallets did not have an overload at the time of the occurrence.


     30. That the defendants were herein negligent, reckless and careless in that they violated their

 duties to persons on the aforesaid premises and to this plaintiff in particular, in knowingly permitting,

 suffering and allowing the aforesaid premises to become a dangerous, unsafe and defective condition;
Case 2:21-cv-00787-KAM-AYS Document 1-2 Filed 02/12/21 Page 9 of 12 PageID #: 14




 in failing to properly train employees, agents, contractors and/or servants; in failing to place proper

 warning signs advising of said condition; in allowing said area to become and/or remain a dangerous

 and hazardous condition; in failing to take suitable precautions, in failing to inspect for the safety of

 persons lawfully on the aforesaid premises, in failing to take reasonable and proper affirmative action

 to exercise a duty of care and remedy same, by failing to remove dangerous conditions, in failing to

 remedy and/or alleviate these conditions despite actual and constructive notice of same.



     31. That by reason of the foregoing and the negligence of the defendants, the plaintiff, ARLENE

 CUTRONE was severely injured, bruised and wounded, suffered, still suffers and will continue to

 suffer for some time physical pain and bodily injuries and became sick, sore, lame and disabled and

 so remained for a considerable length of time.



     32. That by reason of the foregoing, the plaintiff, ARLENE CUTRONE was compelled to and

 did necessarily require medical aid and attention, and did necessarily pay and become liable therefor,

 for medicines and upon information and belief, the plaintiff, ARLENE CUTRONE, will necessarily

 incur similar expenses.



     33. That by reason of the foregoing, the plaintiff, ARLENE CUTRONE, has been unable to

 attend to her usual occupation in the manner required.



     34. That one or more of the exceptions of §1602 of the Civil Practice Law and Rules do apply to

 the within action.
Case 2:21-cv-00787-KAM-AYS Document 1-2 Filed 02/12/21 Page 10 of 12 PageID #: 15




    35. That as a result of the foregoing, the plaintiff, ARLENE CUTRONE, has been damaged in

 a sum which exceeds the jurisdictional limits of all lower courts.



         WHEREFORE, plaintiff ARLENE CUTRONE, demands judgment against the defendants

 in a sum which exceeds the jurisdictional limits of all lower courts all together with the costs and

 disbursements of this action.

 Dated: Garden City, New York
        March 19, 2020




                                                 HOPRA & NOCERINO, LLP.
                                                By: NICOLE RAMON, ESQ.
                                                Attorneys for Plaintiff
                                                100 Quentin Roosevelt Blvd, Suite 107
                                                Garden City, New York 11530
                                                212-868-3600
Case 2:21-cv-00787-KAM-AYS Document 1-2 Filed 02/12/21 Page 11 of 12 PageID #: 16




 STATE OF NEW YORK, COUNTY OF NASSAU ss.:



 I, the undersigned, an attorney admitted to practice in the courts of New York State, state under
 penalty of perjury that I am one of the attorneys for the Plaintiff in the within action; I have read the
 foregoing SUMMONS AND COMPLAINT and know the contents thereof; the same is true to my
 own knowledge, except as to the matters therein stated to be alleged on information and belief, and
 as to those matters I believe to be true. The reason this verification is made by me and not by my
 client, is that my client is not presently in the County where I maintain my offices. The grounds of
 my belief as to all matters not stated upon my own knowledge are the materials in my file and the
 investigations conducted by my office.

 Dated: Garden City, New York
         March 19, 2020




                                                      NICOLE RAMON
Case 2:21-cv-00787-KAM-AYS Document 1-2 Filed 02/12/21 Page 12 of 12 PageID #: 17




             Index No.:

             SUPREME COURT OF THE STATE OF NEW YORK
             COUNTY OF NASSAU

             ARLENE CUTRONE,

                                   Plaintiff,

                    -against-

             BJ'S WHOLESALE CLUB HOLDINGS, INC. and
             BJ'S MEMBERSHIP CLUB, INC d/b/a BJ's WHOLESALE
             CLUB WHOLESALE CLUB

                                   Defendants.


                    SUMMONS AND VERIFIED COMPLAINT



                                CHOPRA & NOCERINO, LLP.

                                    Attorneys for Plaintiff

                          Office and Post Office Address, Telephone

                           100 Quentin Roosevelt Blvd, Suite 107

                                Garden City, New York 11530

                                       T: 212-868-3600
                                       F: 212-868-1300
                                    File No.: 1792.ANNR
